Citation Nr: 1727506	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle fracture with left fibula fracture. 

2.  Entitlement to a rating in excess of 10 percent for postoperative left foot fracture.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to April 1, 2013.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1965 to December 1968 and from June 1973 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, the Veteran testified regarding the claim for TDIU at a hearing held before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.  In a September 2011 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  On the basis of a Joint Motion for Remand, the Court in March 2012 vacated the September 2011 decision and remanded the issue for further development.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in August 2012. 

During the pendency of that remand, the RO issued an August 2013 rating decision granting an increased 70 percent rating for posttraumatic stress disorder (PTSD) and awarding entitlement to TDIU, both effective from April 1, 2013.  

In March 2016, the Board denied appeals for an earlier effective date for the grant of a 70 percent rating for PTSD and for a rating in excess of 70 percent for PTSD, as well as remanded claims for increased ratings for left ankle and foot disabilities and the claim for entitlement to TDIU prior to April 1, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims for increased ratings for left ankle and foot disabilities, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the existing record.  Therefore, the Board finds that a remand is required to provide the Veteran with a VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d); Also see VAOPGCPREC 9-98 (August 14, 1998) (finding that Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under sections 4.40 and 4.45).  When adjudicating these claims, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).  

As to the claim for entitlement to TDIU prior to April 1, 2013, the Board finds that another remand is required because the left ankle and foot disabilities have an impact on the Veteran's ability to work and the appeals with regard to these issues have been open and pending since before April 1, 2013; the claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-May 2015 treatment records from the Central Texas VA Medical Centers including the Austin VA Medical Center.  

2.  Schedule the Veteran for an examination to determine the severity of his left ankle and foot disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all left ankle and foot pathology found to be present.  

The examiner should conduct and report on joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint; the Board notes that right ankle disability was noted on a prior examination.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

